


Exhibit 10.15

 

AMENDMENT NO. 1
TO MASTER REPURCHASE AGREEMENT

 

Amendment No. 1, dated as of May 20, 2011 (this “Amendment”), among CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”), PENNYMAC CORP. (the
“Seller”), PennyMac Mortgage Investment Trust (a “Guarantor”) and PennyMac
Operating Partnership, L.P (a “Guarantor” and together with the other Guarantor,
the “Guarantors”).

 

RECITALS

 

The Buyer, the Seller and the Guarantor are parties to that certain Master
Repurchase Agreement, dated as of November 2, 2010 (the “Existing Repurchase
Agreement”; and as further amended by this Amendment, the “Repurchase
Agreement”).  The Guarantor is party to that certain Guaranty (the “Guaranty”),
dated as of November 2, 2010, as the same may be further amended from time to
time, by the Guarantor in favor of Buyer.  Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Existing
Repurchase Agreement and Guaranty, as applicable.

 

The Buyer, the Seller and the Guarantor have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement.  As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantor to ratify and affirm the
Guaranty on the date hereof.

 

Accordingly, the Buyer, the Seller and the Guarantor hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

 

SECTION 1.                                Definitions.  Section 2 of the
Existing Repurchase Agreement is hereby amended by deleting the definition of
“Test Period” in its entirety and replacing it as set forth below:

 

“Test Period” means any one fiscal quarter.

 

SECTION 2.                                Covenants.  Section 14 of the Existing
Repurchase Agreement is hereby amended by deleting paragraph dd.(4) in its
entirety and replacing it with the following:

 

Maintenance of Profitability.  Seller shall maintain profitability of at least
$1.00 in Net Income for at least one of the two prior Test Periods.

 

SECTION 3.                                Conditions Precedent.  This Amendment
shall become effective as of the date hereof (the “Amendment Effective Date”),
subject to the satisfaction of the following conditions precedent:

 

--------------------------------------------------------------------------------


 

3.1                                 Delivered Documents.  On the Amendment
Effective Date, the Buyer shall have received the following documents, each of
which shall be satisfactory to the Buyer in form and substance:

 

(a)                                  this Amendment, executed and delivered by
duly authorized officers of the Buyer, the Seller and the Guarantor; and

 

(b)                                 such other documents as the Buyer or counsel
to the Buyer may reasonably request.

 

SECTION 4.                                Representations and Warranties. 
Seller hereby represents and warrants to the Buyer that it is in compliance with
all the terms and provisions set forth in the Existing Repurchase Agreement on
its part to be observed or performed, and that no Event of Default has occurred
and is continuing, and hereby confirms and reaffirms the representations and
warranties contained in Section 13 of the Existing Repurchase Agreement.

 

SECTION 5.                                Limited Effect.  Except as expressly
amended and modified by this Amendment, the Existing Repurchase Agreement shall
continue to be, and shall remain, in full force and effect in accordance with
its terms and the execution of this Amendment by the Buyer.

 

SECTION 6.                                Counterparts.  This Amendment may be
executed by each of the parties hereto on any number of separate counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same instrument.

 

SECTION 7.                                GOVERNING LAW.  THIS AMENDMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 8.                                Reaffirmation of Guaranty.  The
Guarantor hereby ratifies and affirms all of the terms, covenants, conditions
and obligations of the Guaranty and acknowledges and agrees that the term
“Obligations” as used in the Guaranty shall apply to all of the Obligations of
Seller to Buyer under the Repurchase Agreement, as amended hereby.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

 

 

 

 

By:

/s/ A. Adam Loskove

 

 

Name:

A. Adam Loskove

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

PennyMac Corp., as Seller

 

 

 

 

 

 

 

 

 

By:

/s/ David M. Walker

 

 

Name:

David M. Walker

 

 

Title:

Chief Credit Officer

 

 

 

 

 

 

 

 

 

PennyMac Mortgage Investment Trust, as Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ David M. Walker

 

 

Name:

David M. Walker

 

 

Title:

Chief Credit Officer

 

 

 

 

 

 

 

 

 

PennyMac Operating Partnership, L.P., as Guarantor

 

 

 

 

 

By:

PennyMac GP OP, Inc., its General
Partner

 

 

 

 

 

 

 

 

 

By:

/s/ David M. Walker

 

 

Name:

David M. Walker

 

 

Title:

Chief Credit Officer

 

--------------------------------------------------------------------------------
